DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux (Reg# 36,098) on 12/02/2021.


1. (Currently Amended) A method for classifying objects on a roadway in surroundings of a vehicle, the method comprising the following steps: 
reading in image data from an interface to at least one vehicle camera of the vehicle, the image data representing an area of the surroundings which includes at least the roadway; 
evaluating the image data, wherein in the evaluating, roadway markings of the roadway are identified, a model of a surface of the roadway is generated using the identified roadway markings, and an object on the roadway is identified; 
ascertaining first distance values between the at least one vehicle camera and object image points of the object which are represented by the image data, and second distance values between the at least one vehicle camera and roadway image points, defined by the model, of the surface of the roadway in surroundings of the object; and 
carrying out a comparison of the first and second distance values to at least one continuity criterion for distinguishing raised objects from flat objects to classify the object as a raised or flat object as a function of a result of the comparison.

3. (Currently Amended) The method as recited in claim 1, wherein, in the step of ascertaining, the first distance values are ascertained in rows or in strips in at least one image of the surroundings of the vehicle which is represented by the image data.

8. (Currently Amended) A device configured to classify objects on a roadway in surroundings of a vehicle, the device configured to: 
read in image data from an interface to at least one vehicle camera of the vehicle, the image data representing an area of the surroundings which includes at least the roadway; 

ascertain first distance values between the at least one vehicle camera and object image points of the object which are represented by the image data, and second distance values between the at least one vehicle camera and roadway image points, defined by the model, of the surface of the roadway in surroundings of the object; and 
carry out a comparison of the first and second distance values to at least one continuity criterion for distinguishing raised objects from flat objects to classify the object as a raised or flat object as a function of a result of the comparison.

9. (Currently Amended) A non-transitory machine-readable memory medium on which is stored a computer program for classifying objects on a roadway in surroundings of a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
101088333.121reading in image data from an interface to at least one vehicle camera of the vehicle, the image data representing an area of the surroundings which includes at least the roadway; 
evaluating the image data, wherein in the evaluating, roadway markings of the roadway are identified, a model of a surface of the roadway is generated using the identified roadway markings, and an object on the roadway is identified; 
ascertaining first distance values between the at least one vehicle camera and object image points of the object which are represented by the image data, and second distance values between the at least one vehicle camera and roadway image points, defined by the model, of the surface of the roadway in surroundings of the object; and 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1, 8, and 9, Knoeppel et al. (US 7,046,822) discloses determining distance values and determining an elevated object or flat object based on the distance values, however, the distance values are calculated as distance values between points in the camera point of view and the camera, and not first distance values between the camera and object image points of the object, and second distance values between the camera and roadway image points defined by a model of the surface of the roadway.  In addition, there is no mention of carrying out a comparison of the distance values to at least one continuity criterion for distinguishing elevated objects from flat objects to classify the object as an elevated or flat object.  Takenaka et al. (US 2014/0334719) discloses using depth to determine if an object is flat or raised, however, there is no mention of ascertaining first distance values between the vehicle camera and object image points of the object and second distance values between the vehicle camera and roadway image points defined by the model of the surface of the roadway, carrying out a comparison of the first and second distance values to at least one continuity criterion for distinguishing raised objects from flat objects to classify the object as a raised or flat object as a function of a result of the comparison.  Ermilios et al. (US 2019/0354778) discloses determining a raised object based on comparing a distance between maxima in a transformed first image and a distance between maxima in a transformed second image, however, that is not the same as first distance values between the vehicle camera and object image points of the object and second distance values between the 
With regards to claims 2-7, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662